Citation Nr: 1539966	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  14-08 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to specifically include major depression and posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from November 1966 to November 1968.  He had additional service in the Army National Guard and Army Reserves, to include active duty from January 2003 to July 2007.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The Board notes that in July 2010 ratings decision, the RO denied service connection for PTSD, and to date the Veteran has not expressed specific disagreement with that decision.  Rather, he subsequently appeared to pursue only a claim of service connection for "major depression."  Nonetheless, the Board will consider the Veteran's claim to be for service connection for a psychiatric disorder, to encompass both a claim for major depression as well as a claim for PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (VA has an obligation to consider whether possible mental disorders are service connected if those disorders are indicated by the evidence in the record even if a veteran's claim does not specifically identify those disorders and instead identifies a distinct but related mental disorder.). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required. 


REMAND

Prior to considering the claim of service connection for an acquired psychiatric disorder, to specifically include major depression and PTSD, further development of the record is necessary to comply with VA's duty to assist in the development of facts pertinent to the claim.  38 C.F.R. § 3.159.  In short, the RO should perform a more thorough search for the Veteran's medical records during his most recent period of service from January 2003 to July 2007.  Furthermore, a new VA examination is needed for a reconsideration of whether there is sufficient evidence in the record linking the Veteran's current diagnosis of major depression to his time in service, particularly as additional evidence has been received since a March 2011 VA medical examination.

The examiner in the March 2011 VA medical examination opined that there is insufficient evidence of an unbroken depression since 2006 to warrant the attribution of current psychiatric symptoms to the Veteran's time in the military.  However, the medical examiner apparently did not take into consideration certain records on file.  For example, VA outpatient records in September 2007 indicate that the Veteran had a diagnosis of depression for one year preceding and was taking prescription medication for the diagnosed depression.  Also, a VA medical examination in November 2007 for the Veteran's heart lists depression and anxiety as conditions in his past medical history and lists anti-depressive prescription medication as active outpatient medications. 

The Veteran asserts that he was treated for major depressive disorder by a Dr. Hwang at Fort Riley, Kansas Army Community Mental Health Center in 2006 while still in service.  Some records from Fort Riley have been received and they indicate that the Veteran was prescribed medication by Dr. Hwang from November 2005 to February 2006 for depression.  There is another entry indicating that Dr. Hwang also prescribed the Veteran some anti-depressive medication in November 2007 after he was separated from service.  The clinical records, however, are not on file.  The VA medical examiner who administered the March 2011 examination does state that if any records reflecting the Veteran's treatment by Dr. Hwang were to surface, "it would be a tenable argument that he initially showed some depressive symptoms in the service." 

As for the RO's obligation to perform a more thorough search for the Veteran's medical records during service, 38 U.S.C.A. § 5103A(c) requires VA to continue to pursue efforts to obtain known medical records until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  In an August 2008 VA Memorandum, the RO details the efforts it has taken to obtain medical records for the Veteran's most recent period of service from January 2003 to July 2007.  That memorandum indicates that the RO first requested service treatment records (STRs) from the Veteran's Army unit in September 2007, and that no response was received.  The RO followed up via telephone in December 2007 and was informed that the Veteran was in possession of his STRs.  The memorandum indicates, however, that the Veteran contested this issue and believed that the unit still was in possession of the STRs.  The RO thereafter requested STRs from the Veteran and did not receive any STRs.  The memorandum does not indicate that the RO followed up with the unit regarding whether it had any of the Veteran's STRs in its possession.  The memorandum also states that STRs were requested from the VA Records Management Center (RMC) in September 2007, but that RMC provided a negative response to that request in October 2007.  Apparently, the RO again requested STRs from RMC in December 2007, and RMC responded that they had already sent available records in October 2007.  The memorandum does not indicate that the RO ever asked for clarification of this contradictory response or attempted to obtain records from RMC following this exchange. 

Thereafter, in December 2013, an additional search was undertaken for the Veteran's STRs located at Irwin Army Hospital for the period of January 2001 to January 2003.  In response, some records were obtained from the Army Medical Department at Fort Riley, but the RO was advised to contact the NPRC for clinic records.  The record does not reflect that this has been done. 

If the RO makes a valid determination that the STRs are lost or otherwise unavailable, it has a heightened duty to assist the Veteran in obtaining alternative forms of evidence to corroborate his assertion that he was diagnosed with and treated for depression while serving on active duty in the period between January 2003 and July 2007.  Washington v. Nicholson, 19 Vet. App. 362, 370 (2005).  These alternative sources of corroborating evidence, include, among other things, statements from fellow service members, see Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004), and morning reports from the base where the Veteran was stationed during his service.  See O'Hare v. Derwinski, 1 Vet. App. 365, 366 (1991).  A review of the VCAA notice letters sent to the Veteran after the RO made its formal determination that his medical records were unavailable indicates that the RO never provided him with any explanation as to alternative sources of evidence he could use to corroborate his own statement beyond his medical records. 

Accordingly, the case is REMANDED for the following action:

1. Obtain from the appropriate federal repository STRs that cover the period of the Veteran's service from January 2003 to July 2007, to specifically include all records of treatment by a Dr. Hwang, who purportedly was a mental health specialist providing services at Fort Riley during this time period.  Notably, in a December 2013 memorandum, the Army Medical Department at Fort Riley indicated that clinic records were located at the NPRC.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(c)(1) and 38 C.F.R. § 3.159(e).  To that end, the Veteran should be invited to submit additional evidence in support of his claim, to include statements from friends, relatives and "buddy statements" or similar evidence from servicemen. 

2. Thereafter, arrange to have the Veteran scheduled for an appropriate VA examination to determine whether any currently diagnosed psychiatric disorder had onset in, or is otherwise related to, service.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination. All necessary tests should be conducted.

The examiner should address the following:
      	
(a) Make a determination as to what disabilities are included within the Veteran's acquired psychiatric disorder, if any. 

(b) If PTSD is diagnosed, the examiner is asked to opine as to the stressor that caused the PTSD. 

(c) For any other diagnosed psychiatric disorder, the examiner is asked to opine whether it is at least as likely as not (a 50 percent or greater probability), that the psychiatric disorder is related to the Veteran's period of service.  In rendering an opinion, the examiner shall consider, and comment upon as necessary, the following.  Available STRs from Fort Riley show that the Veteran was prescribed medication for depression from November 2005 to February 2006 as well as in November 2007.  VA outpatient records show an assessment of depression for one year in September 2007 and that the Veteran was taking Zoloft at that time.  A November 2007 VA medical examination report indicates that the Veteran had a past history of depression and anxiety and lists anti-depression medication as a current medication prescribed to him.  Also, the Veteran alleges that he was diagnosed with and treated for depression during service, beginning in 2006 while stationed at Fort Riley, and that he maintains such a diagnosis at present. 

The rationale for all opinions offered should be provided. 
      
3. After completing the above, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2014).




